Title: From James Madison to Louis-André Pichon, 2 December 1802
From: Madison, James
To: Pichon, Louis-André


Sir,
Department of State December 2d. 1802.
I have now the honor to inclose the observations of the Secretary of the Treasury serving as an answer to your letter of October 14. relative to an item of one million of livres in the account of the late Mr. Beaumarchais with the United States. Those observations are so full, and so exact, as to leave no room for addition to them.
With respect to the claim of land of Mr Raneval which is the subject of your note of 2d. December 1801. it appears that it made part of a very extensive claim in which Mr. Gerard the brother of Mr. Reneval was associated by a private company, and which has long since been decided to have been destitute of foundation. The limits within which this claim lay, having been ceded by the State of Virginia to the U. States with a condition that the proceeds of the cession should be appropriated in another manner, a positive obstacle to the claim of Mr. Reneval has been added to the original nullity of the title. I have the honor to be &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Gallatin to JM, 20 Nov. 1802.



   
   JM was no doubt referring to Pichon’s 14 Nov. 1801 letter (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:241–43).



   
   JM no doubt referred to Pichon’s 3 Dec. 1801 letter (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:293).


